Citation Nr: 0305417	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an aortic aneurysm, 
to include as due to service-connected hypertension and a 
herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to an effective date prior to April 4, 1991, 
for the grant of service connection for cervical spinal 
stenosis with degenerative disc disease and postoperative 
fusion of C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in October 1998 and June 2001.


REMAND

In his July 2001 VA Form 9 (Appeal to Board of Veterans 
Appeals), the veteran requested a VA Travel Board hearing.  
To date, however, no action has been taken to afford the 
veteran such a hearing, and there is no indication from the 
record that he has withdrawn this request.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 2002)) ("claimant has right to a hearing 
before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) 
and (c)(1), 19.9, 19.25, 20.503, 20.704 (2002)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Los Angeles, California, VARO as soon 
as such a hearing is practically 
possible.  This hearing should address 
the issues of entitlement to service 
connection for an aortic aneurysm, to 
include as due to service-connected 
hypertension and a herniated nucleus 
pulposus of the lumbar spine; and 
entitlement to an effective date prior to 
April 4, 1991, for the grant of service 
connection for cervical spinal stenosis 
with degenerative disc disease and 
postoperative fusion of C6.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


